UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1004



EDMUND AWAH,

                                              Plaintiff - Appellant,

          versus


CENTER    FOR      INTERNATIONAL    EDUCATION,
INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:06-cv-01280-RDB)


Submitted:      April 19, 2007            Decided:   April 24, 2007


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edmund Awah, Appellant Pro Se. Leslie Robert Stellman, HODES,
ULMAN, PESSIN & KATZ, PA, Towson, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Edmund Awah appeals the district court’s order dismissing

his civil action.     We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   Awah v. Center for Int’l Educ., Inc., No.

1:06-cv-01280-RDB (D. Md. Dec. 15, 2006).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 2 -